Exhibit 10.1





[image1.jpg]
8/6/2020


Scott Stewart
[***]




Dear Scott:


We are pleased to extend you an offer of employment with USA Technologies, Inc.
("USAT" or "the Company") as Chief Accounting Officer with a tentative start
date of September 15, 2020. In your role as Chief Accounting Officer, you will
report to USAT's Chief Financial Officer ("CFO"). This position will be located
in our Atlanta, GA office, will travel to Malvern, PA as necessary.


The following are the terms of your employment:


•
Your annual base salary will be $275,000.00, reduced by 20% through the date of
12/31/20.



•
An additional signing bonus consistent of a cash payment of $50,000 is to be
paid thirty (30) days after your first day of employment, provided you are
employed by USAT on such date. The payment shall be subject to customary payroll
and tax withholdings and deductions.



•
In addition to the compensation stated above, you are eligible for (i) the USAT
Bonus Plan for Fiscal Year 2021 ("USAT Bonus Plan") of up to $125,000.00 and
(ii) $62,500.00 ("Guaranteed Bonus Amount") which is equal to 50% of your USAT
Bonus Plan.



•
You are eligible to participate in the Long-Term Incentive Stock Plan ("LTI")
for USAT's executive officers. If the year-over-year percentage target goals
would be achieved, you would earn an annual grant award up to 20% of your base
salary in Restricted Stock with a three-year vesting period. The award value is
subject to and contingent upon approval by the, CEO, CFO, and USAT Board of
Directors and to the terms and conditions of the LTI Plan.



•
USAT will grant you the option to purchase 125,000 shares of USAT stock options
on or around your start date, exercisable at the closing price of the shares on
the date of grant. The options would vest on the anniversary of your start date
for the next three years, as follows, provided that you are employed by USAT on
the respective vesting dates: 41,666 shares on the each anniversary date with
one half of this number (20,833) contingent on operational performance targets
assigned by the Board of Directors.



•
The Compensation Committee of USAT's Board of Directors, in consultation with
the Chief Executive Officer, shall annually review your compensation.







T 800.633.0340 / 610.989.0340 100 Deerfield Lane. Suite 300. Malvern. PA 19355

--------------------------------------------------------------------------------




[image1.jpg]

•
You would be covered by and entitled to all the fringe benefits that are
generally available to USAT employees, including health insurance, dental
insurance, vision insurance, group life and disability insurance, and 401(k)
plan.



•
You become eligible for PTO on the first of the month following your date of
hire and it will be prorated based on the number of months you work in your
first calendar year. You will accrue 1.5 days monthly to a maximum of eighteen
(18) days per year. In addition to your PTO, USAT observes seven (7) Company
Holidays.



•
You will devote your full time, energy, skills and attention to the business of
USAT, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.



•
Employment with USAT is at-will, which means that either you or USAT may end the
relationship at any time for any or no reason. The term "Cause" shall mean any
of the following have occurred or exist as determined by USAT: (A) your fraud,
gross malfeasance, or willful misconduct, with respect to USAT's business; (B)
any material breach by you of this letter or any policy of USAT; (C) any
violation by you of any law, rule or regulation, which violation results or
could reasonably be expected to result in material harm to the business or
reputation of USAT; (D) conviction of or the entry of a guilty plea or plea of
no contest to any felony or to any other crime involving moral turpitude; (E)
any intentional misapplication by you of USAT's funds, or any material act of
dishonesty committed by you; or (F) any other action by you that, in the
reasonable judgment of USAT, is damaging or detrimental in a significant way to
USAT's business or reputation. For the purposes of this paragraph, the term USAT
shall mean and include any affiliate (as such term is defined in Rule 144 under
the Securities Act of 1933) of USAT, whether on the date of this letter or in
the future, including but not limited to Cantaloupe Systems, Inc.



•
Except in connection with your duties as Chief Accounting Officer, you shall
not, directly or indirectly, at any time from and after the date hereof, and
whether or not your employment with USAT has been terminated or has expired for
any reason whatsoever, make any use of, exploit, disclose, or divulge to any
other person, firm, or corporation, any confidential information, including but
not limited to, proprietary information, trade secret, business secret,
financial information, financial projections, documents, process, procedures,
know-how, data, marketing information, marketing methods, marketing means,
software information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of USAT, or
concerning USAT's customers, clients, accounts, or suppliers, that you learned
as a result of, in connection with, through your employment with, or through
your affiliation with USAT, but not information that can be shown through
documentary evidence to be in the public domain, or infomation that falls into
the public domain, unless such infomation falls into the public domain by your
direct or indirect disclosure or other acts. You agree to use your best
endeavors to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USAT's
premises, whether physically or electronically, without the express written
permission of USAT. For any and all purposes of this paragraph, the term USAT
shall mean and include any affiliate (as such term is defined in Rule 144 under
the Securities Act of 1933) of USAT, whether on the date of this letter or in
the future, including but not limited to Cantaloupe Systems, Inc.





T 800.633.0340 / 610.989.0340 100 Deerfield Lane, Suite 300. Malvern. PA19355

--------------------------------------------------------------------------------




[image1.jpg]
•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will not (a) directly or indirectly,
solicit for hire for any business entity other than USAT, any person employed by
USAT as of the date of termination or expiration of your employment; or (b)
directly or indirectly interfere with USAT's relations with any person employed
by USAT as of the date of termination or expiration of your employment with
USAT. Such restriction shall not limit any employee or candidate responding to a
general job posting. For all purposes of this paragraph, the term USAT shall
mean and include any affiliate (as such term is defined in Rule 144 under the
Securities Act of 1933) of USAT, whether on the date of this letter or in the
future, including but not limited to, Cantaloupe Systems, Inc.



•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from soliciting any
of USAT's customers in connection with engaging in a business competing with or
similar to that of USAT as conducted as of the date of the termination or
expiration of your employment, including but not limited to, delivering services
or products to unattended retail locations, and any related production,
promotion, marketing, or sales activities relating thereto. For all purposes of
this paragraph, the term USAT shall mean and include any affiliate (as such term
is defined in Rule 144 under the Securities Act of 1933) of USAT, whether on the
date of this letter or in the future, including but not limited to, Cantaloupe
Systems, Inc.

•
For a one-year period following the termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from competing
within any geographic area in which USAT's business was conducted as of the date
of termination or expiration of your employment, with the business of USAT, as
presently or as hereinafter conducted as of the termination or expiration of
your employment, including but not limited to, delivering services or products
to unattended retail locations, and any related production, promotion,
marketing, or sales activities. The term "competing" means acting, directly or
indirectly, as a partner, principal, stockholder, joint venture, associate,
independent contractor, creditor of, consultant, trustee, lessor to, sub-lessor
to, employee or agent of, or to have any other involvement with, any person,
firm, corporation, or other business organization which is engaged in the
businesses described in this paragraph. For any and all purposes of this
paragraph, the term USAT shall mean and include any affiliate (as such term
defined in Rule 144 under the Securities Act of 1933) of USAT, including but not
limited to, Cantaloupe Systems, Inc.



•
You acknowledge that any breach by you of the obligations set forth in this
letter would substantially and materially impair and irreparably harm USAT's
business and goodwill; that such impairment and harm would be difficult to
measure; and, therefore, total compensation in solely monetary terms would be
inadequate. Consequently, you agree that in the event of any breach or any
threatened breach by you of any of the provisions of this letter, USAT shall be
entitled, in addition to monetary damages or other remedies, and without posting
bond, to equitable relief, including injunctive relief, and to the payment by
you of all costs and expenses incurred by USAT in enforcing the provisions
thereof, including attorneys' fees. The





T 800 .633.0340 / 610.989.0340 100 Deerfield Lane, Suite 300. Malvern, PA 19355

--------------------------------------------------------------------------------


[image1.jpg]




remedies granted to USAT in this letter are cumulative and are in addition to
remedies otherwise available to USAT at law or in equity.



•
You acknowledge that you will be subject to the following policies of USAT:
Employee Manual; Code of Business Conduct and Ethics; Blackout Period and
Notification Policy; and Stock Ownership Guidelines for Directors and Executive
Officers as well as any other applicable policies that may be adopted by USAT
from time to time.



•
Nothing in this letter prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency. You further
understand that this letter does not limit your ability to make any disclosures
that are protected under the whistleblower provisions of federal law or
regulation. This letter does not limit your right to receive an award for
information provided to any governmental agencies.



•
If any term or provision of this letter or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this letter or the application of any such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this letter shall be valid and enforceable to the fullest extent permitted by
law.



•
You represent and warrant to USAT that you are not as of the date of this letter
a party to or subject to any employment, non-compete, or similar agreement that
would limit or prohibit, in whole or in part, the performance of your employment
duties or responsibilities.





This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters. This letter may only be modified by an agreement in writing
executed by both USAT and you.


This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.


The rights and obligations of both parties under this Agreement shall inure to
the benefit of, and shall be binding upon, their respective personal
representatives, heirs, successors and assigns. This Agreement, or any part
hereof, may be assigned by USAT without your consent. This Agreement, or any
part thereof, may not be assigned by you.






T 800.633.0340 / 610.989.0340 100 Deerfield Lane, Suite 300, Malvern, PA 19355

--------------------------------------------------------------------------------




[image1.jpg]


Your employment with USAT will also be subject to a satisfactory background
investigation to be conducted by USAT.


Scott, we are very much looking forward to your joining the USAT team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.


Sincerely,


USA Technologies, Inc.



By:
/s/ Sean E. Feeney
 
Sean Feeney, Chief Executive Officer






Accepted and Agreed to:



By:
/s/ Scott Stewart
 
Scott Stewart






Dated: 
8/6/2020
 












T 800.633.0340 / 610.989.0340 100 Deerfield Lane. Suite 300. Malvern. PA 19355



--------------------------------------------------------------------------------